The opinion of the court was delivered
Per Curiam.
Plaintiff, holder of a wage assignment within N. J. S. A. 17:10-18, a part of the Small Loan Law, brought this action against the assignor’s employer for the sums due under the assignment. Plaintiff prevailed, and the Appellate Division affirmed. 90 N. J. Super. 80 (1966).
We agree with the Appellate Division that the statute does not violate the equal protection clause of the Fourteenth Amendment to the Constitution of the United States, or the provisions of Art. I, ¶ 1, and Art. IV, § VII, ¶¶ 7, 8 and 9 of our State Constitution.
As to defendant’s other proposition, that the county district court is without jurisdiction of plaintiff’s claim, defendant says the Appellate Division missed the point it intended, i. e., that the assignment created only an equitable *265right because the assignment is a partial one. We think a sufficient answer is that the assignee’s interest, being now established by statute, is a legal right and as such is enforceable in a court of law without the aid of the authority of the former Court of Chancery.
The judgment is affirmed.
For afkmance — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall and Schettino. — 6.
For reversal — None.